Exhibit 10.4

 

TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.

2015 OMNIBUS INCENTIVE PLAN

 

1.            Purpose. The purpose of the Tempus Applied Solutions Holdings,
Inc. 2015 Omnibus Incentive Plan is to provide a means through which the Company
and its Affiliates may attract and retain key personnel and to provide a means
whereby directors, officers, managers, employees, consultants and advisors of
the Company and its Affiliates can acquire and maintain an equity interest in
the Company, or be paid incentive compensation, which may (but need not) be
measured by reference to the value of Common Shares, thereby strengthening their
commitment to the welfare of the Company and its Affiliates and aligning their
interests with those of the Company’s stockholders.

 

2.            Definitions. The following definitions shall be applicable
throughout this Plan:

 

(a)            “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest as determined by the
Committee in its discretion. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any person or entity, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity, whether through the ownership of voting or other securities,
by contract or otherwise.

 

(b)           “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award and Performance Compensation Award
granted under this Plan.

 

(c)            “Award Agreement” means an agreement made and delivered in
accordance with Section 15(a) of this Agreement evidencing the grant of an Award
hereunder.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)            “Business Combination” has the meaning given such term in the
definition of “Change in Control.”

 

(f)            “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in New York City are authorized or obligated
by federal law or executive order to be closed.

 

(g)           “Cause” means, in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company or an Affiliate
having “cause” to terminate a Participant’s employment or service, as defined in
any employment or consulting agreement or similar document or policy between the
Participant and the Company or an Affiliate in effect at the time of such
termination or (ii) in the absence of any such employment or consulting
agreement, document or policy (or the absence of any definition of “Cause”
contained therein), (A) a continuing material breach or material default
(including, without limitation, any material dereliction of duty) by Participant
of any agreement between the Participant and the Company, except for any such
breach or default which is caused by the physical disability of the Participant
(as determined by a neutral physician), or a continuing failure by the
Participant to follow the direction of a duly authorized representative of the
Company; (B) gross negligence, willful misfeasance or breach of fiduciary duty
by the Participant; (C) the commission by the Participant of an act of fraud,
embezzlement or any felony or other crime of dishonesty in connection with the
Participant’s duties; or (D) conviction of the Participant of a felony or any
other crime that would materially and adversely affect: (i) the business
reputation of the Company or (ii) the performance of the Participant’s duties to
the Company. Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.

 



 

 

 

(h)           “Change in Control” shall, in the case of a particular Award,
unless the applicable Award Agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:

 

(i)      An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding Voting Securities.

 

(ii)    The individuals who constitute the members of the Board cease, by reason
of a financing, merger, combination, acquisition, takeover or other non-ordinary
course transaction affecting the Company, to constitute at least fifty-one
percent (51%) of the members of the Board; or

 

(iii)   Approval by the Board and, if required, stockholders of the Company of,
or execution by the Company of any definitive agreement with respect to, or the
consummation of (it being understood that the mere execution of a term sheet,
memorandum of understanding or other non-binding document shall not constitute a
Change of Control):

 

(A)     A merger, consolidation or reorganization involving the Company, where
either or both of the events described in clauses (i) or (ii) above would be the
result;

 

(B)     A liquidation or dissolution of or appointment of a receiver,
rehabilitator, conservator or similar person for, or the filing by a third party
of an involuntary bankruptcy against, the Company; provided, however, that to
the extent necessary to comply with Section 409A of the Code, the occurrence of
an event described in this subsection (B) shall not trigger the settlement or
payment of any Award granted under this Plan that constitutes non-exempt
“deferred compensation” for purposes of Section 409A of the Code; or

 

(C)     An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
subsidiary of the Company). 

 

(i)             “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto. References in this Plan to any section of the Code shall
be deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(j)             “Committee” means a committee of at least two people as the
Board may appoint to administer this Plan or, if no such committee has been
appointed by the Board, the Board. Unless altered by an action of the Board, the
Committee shall be the Compensation Committee of the Board.

 

(k)            “Common Shares” means the common stock, par value $0.0001 per
share, of the Company (and any stock or other securities into which such common
shares may be converted or into which they may be exchanged).

 

(l)             “Company” means Tempus Applied Solutions Holdings, Inc., a
Delaware corporation, together with its successors and assigns.

 

(m)           “Date of Grant” means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization.

 

(n)           “Disability” means a “permanent and total” disability incurred by
a Participant while in the employ of the Company or an Affiliate. For this
purpose, a permanent and total disability shall mean that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

(o)           “Effective Date” means the date as of which this Plan is adopted
by the Board, subject to Section 3 of this Plan.

 



2

 

 

(p)           “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.

 

(q)           “Eligible Person” means any (i) individual employed by the Company
or an Affiliate; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director of
the Company or an Affiliate; or (iii) consultant or advisor to the Company or an
Affiliate, provided that if the Securities Act applies such persons must be
eligible to be offered securities registrable on Form S-8 under the Securities
Act.

 

(r)             “Exchange Act” has the meaning given such term in the definition
of “Change in Control,” and any reference in this Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(s)            “Exercise Price” has the meaning given such term in Section 7(b)
of this Plan.

 

(t)             “Fair Market Value”, unless otherwise provided by the Committee
in accordance with all applicable laws, rules regulations and standards, means,
on a given date, (i) if the Stock is listed on a securities exchange, the
closing sales price on the principal such exchange on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange, the mean between the bid and offered prices
as quoted by the applicable interdealer quotation system for such date, provided
that if the Stock is not quoted on an interdealer quotation system or it is
determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable and in compliance with Code
Section 409A.

 

(u)           “Immediate Family Members” shall have the meaning set forth in
Section 15(b) of this Plan.

 

(v)           “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in this Plan.

 

(w)           “Indemnifiable Person” shall have the meaning set forth in
Section 4(e) of this Plan.

 

(x)            “Negative Discretion” shall mean the discretion authorized by
this Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.

 

(y)           “Nonqualified Stock Option” means an Option that is not designated
by the Committee as an Incentive Stock Option.

 

(z)            “Option” means an Award granted under Section 7 of this Plan.

 

(aa)          “Option Period” has the meaning given such term in Section 7(c) of
this Plan.

 

(bb)         “Outstanding Company Common Shares” has the meaning given such term
in the definition of “Change in Control.”

 

(cc)          “Outstanding Company Voting Securities” has the meaning given such
term in the definition of “Change in Control.”

 



3

 

 

(dd)         “Participant” means an Eligible Person who has been selected by the
Committee to participate in this Plan and to receive an Award pursuant to
Section 6 of this Plan.

 

(ee)          “Performance Compensation Award” shall mean any Award designated
by the Committee as a Performance Compensation Award pursuant to Section 11 of
this Plan.

 

(ff)           “Performance Criteria” shall mean the criterion or criteria that
the Committee shall select for purposes of establishing the Performance Goal(s)
for a Performance Period with respect to any Performance Compensation Award
under this Plan.

 

(gg)         “Performance Formula” shall mean, for a Performance Period, the one
or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

 

(hh)         “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.

 

(ii)            “Performance Period” shall mean the one or more periods of time,
as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

 

(jj)            “Permitted Transferee” shall have the meaning set forth in
Section 15(b) of this Plan.

 

(kk)          “Person” has the meaning given such term in the definition of
“Change in Control.”

 

(ll)            “Plan” means this Tempus Applied Solutions Holdings, Inc. 2015
Omnibus Incentive Plan, as amended from time to time.

 

(mm)       “Retirement” means the fulfillment of each of the following
conditions: (i) the Participant is good standing with the Company as determined
by the Committee; (ii) the voluntary termination by a Participant of such
Participant’s employment or service to the Company and (B) that at the time of
such voluntary termination, the sum of: (1) the Participant’s age (calculated to
the nearest month, with any resulting fraction of a year being calculated as the
number of months in the year divided by 12) and (2) the Participant’s years of
employment or service with the Company (calculated to the nearest month, with
any resulting fraction of a year being calculated as the number of months in the
year divided by 12) equals at least 62 (provided that, in any case, the
foregoing shall only be applicable if, at the time of Retirement, the
Participant shall be at least 55 years of age and shall have been employed by or
served with the Company for no less than 5 years).

 

(nn)         “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

 

(oo)         “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver Common Shares, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of this Plan.

 

(pp)         “Restricted Stock” means Common Shares, subject to certain
specified restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of this Plan.

 

(qq)         “SAR Period” has the meaning given such term in Section 8(c) of
this Plan.

 



4

 

 

(rr)           “Securities Act” means the Securities Act of 1933, as amended,
and any successor thereto. Reference in this Plan to any section of the
Securities Act shall be deemed to include any rules, regulations or other
official interpretative guidance under such section, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 

(ss)          “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of this Plan which meets all of the requirements of Section
1.409A-1(b)(5)(i)(B) of the Treasury Regulations.

 

(tt)           “Stock Bonus Award” means an Award granted under Section 10 of
this Plan.

 

(uu)         “Strike Price” means, except as otherwise provided by the Committee
in the case of Substitute Awards, (i) in the case of a SAR granted in tandem
with an Option, the Exercise Price of the related Option, or (ii) in the case of
a SAR granted independent of an Option, the Fair Market Value on the Date of
Grant.

 

(vv)         “Subsidiary” means, with respect to any specified Person:

 

(i)             any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Outstanding Company Voting
Securities (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or stockholders’ agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(ii)                 any partnership or limited liability company (or any
comparable foreign entity) (a) the sole general partner or managing member (or
functional equivalent thereof) or the managing general partner of which is such
Person or Subsidiary of such Person or (b) the only general partners or managing
members (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

 

(ww)       “Substitute Award” has the meaning given such term in Section 5(e).

 

(xx)          “Treasury Regulations” means any regulations, whether proposed,
temporary or final, promulgated by the U.S. Department of Treasury under the
Code, and any successor provisions.

 

3.             Effective Date; Duration. The Plan shall be effective as of the
Effective Date, subject to approval by the stockholders of the Company (or by
the stockholders of Chart Acquisition Corp, as predecessor to the Company),
which approval shall be within twelve (12) months before or after the date this
Plan is adopted by the Board. The expiration date of this Plan, on and after
which date no Awards may be granted hereunder, shall be the tenth anniversary of
the Effective Date;provided, however, that such expiration shall not affect
Awards then outstanding, and the terms and conditions of this Plan shall
continue to apply to such Awards.

 

4.            Administration.

 

(a)            The Committee shall administer this Plan. To the extent required
to comply with the provisions of Rule 16b-3 promulgated under the Exchange Act
(if the Board is not acting as the Committee under this Plan) or necessary to
obtain the exception for performance-based compensation under Section 162(m) of
the Code, as applicable, it is intended that each member of the Committee shall,
at the time he takes any action with respect to an Award under this Plan, be an
Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under this Plan. The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee. Whether a quorum is present shall be determined based on the
Committee’s charter as approved by the Board.

 



5

 

 

(b)           Subject to the provisions of this Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by this Plan and
its charter, to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Common
Shares to be covered by, or with respect to which payments, rights, or other
matters are to be calculated in connection with, Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent, and
under what circumstances Awards may be settled or exercised in cash, Common
Shares, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances the delivery of cash, Common
Shares, other securities, other Awards or other property and other amounts
payable with respect to an Award; (vii) interpret, administer, reconcile any
inconsistency in, settle any controversy regarding, correct any defect in and/or
complete any omission in this Plan and any instrument or agreement relating to,
or Award granted under, this Plan; (viii) establish, amend, suspend, or waive
any rules and regulations and appoint such agents as the Committee shall deem
appropriate for the proper administration of this Plan; (ix) accelerate the
vesting or exercisability of, payment for or lapse of restrictions on, Awards;
and (x) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of this Plan.

 

(c)            The Committee may, by resolution, expressly delegate to a special
committee, consisting of one or more directors who may but need not be officers
of the Company, the authority, within specified parameters as to the number and
types of Awards, to (i) designate officers and/or employees of the Company or
any of its Affiliates to be recipients of Awards under the Plan, and (ii) to
determine the number of such Awards to be received by any such Participants;
provided, however, that such delegation of duties and responsibilities may not
be made with respect to grants of Awards to persons (i) subject to Section 16 of
the Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code. The acts of such
delegates shall be treated as acts of the Board, and such delegates shall report
regularly to the Board and the Committee regarding the delegated duties and
responsibilities and any Awards granted.

 

(d)           Unless otherwise expressly provided in this Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to this Plan or any Award or any documents evidencing Awards granted
pursuant to this Plan shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon all persons
or entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.

 

(e)            No member of the Board, the Committee, delegate of the Committee
or any employee, advisor or agent of the Company or the Board or the Committee
(each such person, an “Indemnifiable Person”) shall be liable for any action
taken or omitted to be taken or any determination made in good faith with
respect to this Plan or any Award hereunder. Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from (and the Company
shall pay or reimburse on demand for) any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under this Plan or any Award Agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

 

(f)            Notwithstanding anything to the contrary contained in this Plan,
the Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer this Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under this
Plan. 

 



6

 

 

5.            Grant of Awards; Shares Subject to this Plan; Limitations.

 

(a)            The Committee may, from time to time, grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Bonus
Awards and/or Performance Compensation Awards to one or more Eligible Persons.

 

(b)            Subject to Section 12 of this Plan, the Committee is authorized
to deliver under this Plan an aggregate number of Common Shares equal to 7.5% of
the outstanding Common Shares on the Effective Date.

 

(c)            Common Shares underlying Awards under this Plan that are
forfeited, cancelled, expire unexercised, or are settled in cash shall be
available again for Awards under this Plan at the same ratio at which they were
previously granted. Notwithstanding the foregoing, the following Common Shares
shall not be available again for Awards under the Plan: (i) shares tendered or
held back upon the exercise of an Option or settlement of an Award to cover the
Exercise Price of an Award; (ii) shares that are used or withheld to satisfy tax
obligations of the Participant; and (iii) shares subject to a Stock Appreciation
Right that are not issued in connection with the stock settlement of the SAR
upon exercise thereof.

 

(d)            Common Shares delivered by the Company in settlement of Awards
may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing.

 

(e)            Subject to compliance with Section 1.409A-3(f) of the Treasury
Regulations, Awards may, in the sole discretion of the Committee, be granted
under this Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity acquired by the Company or with which the
Company combines (“Substitute Awards”). The number of Common Shares underlying
any Substitute Awards shall be counted against the aggregate number of Common
Shares available for Awards under this Plan.

 

(f)            Notwithstanding any provision in the Plan to the contrary (but
subject to adjustment as provided in Section 12), the Committee shall not grant
to any one Eligible Person in any one calendar year Awards (i) for more than
150,000 Common Shares in the aggregate or (ii) payable in cash in an amount
exceeding $600,000 in the aggregate. 

 

6.            Eligibility. Participation shall be limited to Eligible Persons
who have entered into an Award Agreement or who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in this Plan.

 

7.            Options.

 

(a)            Generally. Each Option granted under this Plan shall be evidenced
by an Award Agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)). Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement. All Options granted under this Plan shall be Nonqualified Stock
Options unless the applicable Award Agreement expressly states that the Option
is intended to be an Incentive Stock Option. Notwithstanding any designation of
an Option, to the extent that the aggregate Fair Market Value of Common Shares
with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company or any Subsidiary) exceeds $100,000, such excess
Options shall be treated as Nonqualified Stock Options. Incentive Stock Options
shall be granted only to Eligible Persons who are employees of the Company and
its Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. No
Option shall be treated as an Incentive Stock Option unless this Plan has been
approved by the stockholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under this Plan.

 



7

 

 

(b)           Exercise Price. The exercise price (“Exercise Price”) per Common
Share for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant; and, provided further, that notwithstanding any provision herein to
the contrary, the Exercise Price shall not be less than the par value per Common
Share.

 

(c)            Vesting and Expiration. Options shall vest and become exercisable
in such manner and on such date or dates determined by the Committee and as set
forth in the applicable Award Agreement, and shall expire after such period, not
to exceed ten (10) years from the Date of Grant, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five (5) years from the Date of Grant in the case of an Incentive
Stock Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; and, provided, further, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
Agreement:

 

(i)             an Option shall vest and become exercisable with respect to 100%
of the Common Shares subject to such Option on the third (3rd) anniversary of
the Date of Grant;

 

(ii)            the unvested portion of an Option shall expire upon termination
of employment or service of the Participant granted the Option, and the vested
portion of such Option shall remain exercisable for:

 

(A)               one year following termination of employment or service by
reason of such Participant’s death or Disability (with the determination of
Disability to be made by the Committee on a case by case basis), but not later
than the expiration of the Option Period;

 

(B)                for directors, officers and employees of the Company only,
for the remainder of the Option Period following termination of employment or
service by reason of such Participant’s Retirement (it being understood that any
Incentive Stock Option held by the Participant shall be treated as a
Nonqualified Stock Option if exercise is not undertaken within 90 days of the
date of Retirement);

 

(C)                90 calendar days following termination of employment or
service for any reason other than such Participant’s death, Disability or
Retirement, and other than such Participant’s termination of employment or
service for Cause, but not later than the expiration of the Option Period; and

 

(iii)          both the unvested and the vested portion of an Option shall
immediately expire upon the termination of the Participant’s employment or
service by the Company for Cause.

 



8

 

 

(d)           Method of Exercise and Form of Payment. No Common Shares shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Award Agreement
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable (i) in cash, check (subject to collection), cash equivalent and/or
vested Common Shares valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of Common Shares in lieu of
actual delivery of such shares to the Company); provided, however, that such
Common Shares are not subject to any pledge or other security interest and;
(ii) by such other method as the Committee may permit in accordance with
applicable law, in its sole discretion, including without limitation: (A) in
other property having a fair market value (as determined by the Committee in its
discretion) on the date of exercise equal to the Exercise Price or (B) if there
is a public market for the Common Shares at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the Common Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price or (C) by a “net exercise”
method whereby the Company withholds from the delivery of the Common Shares for
which the Option was exercised that number of Common Shares having a Fair Market
Value equal to the aggregate Exercise Price for the Common Shares for which the
Option was exercised. Any fractional Common Shares shall be settled in cash.

 

(e)            Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under this Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

 

(f)            Compliance with Laws, etc. Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner that
the Committee determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.

 

8.            Stock Appreciation Rights.

 

(a)            Generally. Each SAR granted under this Plan shall be evidenced by
an Award Agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)). Each SAR so granted shall be subject to the
conditions set forth in this Section 8, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement. Any Option granted under this Plan may include tandem SARs. The
Committee also may award SARs to Eligible Persons independent of any Option.

 

(b)           Exercise Price. The Exercise Price per Common Share for each
Option shall not be less than 100% of the Fair Market Value of such share
determined as of the Date of Grant.

 

(c)            Vesting and Expiration. A SAR granted in connection with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration provisions as the corresponding Option. A SAR granted
independent of an Option shall vest and become exercisable and shall expire in
such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “SAR Period”); provided, however, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any SAR, which acceleration shall not affect
the terms and conditions of such SAR other than with respect to exercisability.
Unless otherwise provided by the Committee in an Award Agreement:

 

(i)            a SAR shall vest and become exercisable with respect to 100% of
the Common Shares subject to such SAR on the third anniversary of the Date of
Grant;

 



9

 

 

(ii)           the unvested portion of a SAR shall expire upon termination of
employment or service of the Participant granted the SAR, and the vested portion
of such SAR shall remain exercisable for:

 

(A)               one year following termination of employment or service by
reason of such Participant’s death or Disability (with the determination of
Disability to be made by the Committee on a case by case basis), but not later
than the expiration of the SAR Period;

 

(B)                for directors, officers and employees of the Company only,
for the remainder of the SAR Period following termination of employment or
service by reason of such Participant’s Retirement;

 

(C)                90 calendar days following termination of employment or
service for any reason other than such Participant’s death, Disability or
Retirement, and other than such Participant’s termination of employment or
service for Cause, but not later than the expiration of the SAR Period; and

 

(iii)          both the unvested and the vested portion of a SAR shall expire
immediately upon the termination of the Participant’s employment or service by
the Company for Cause.

 

(d)           Method of Exercise. SARs that have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

 

(e)            Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one Common Share on the exercise date over the Strike Price, less an amount
equal to any federal, state, local and non-U.S. income and employment taxes
required to be withheld. The Company shall pay such amount in cash, in Common
Shares valued at fair market value, or any combination thereof, as determined by
the Committee. Any fractional Common Share shall be settled in cash.

 

9.            Restricted Stock and Restricted Stock Units.

 

(a)            Generally. Each grant of Restricted Stock and Restricted Stock
Units shall be evidenced by an Award Agreement (whether in paper or electronic
medium (including email or the posting on a web site maintained by the Company
or a third party under contract with the Company)). Each such grant shall be
subject to the conditions set forth in this Section 9, and to such other
conditions not inconsistent with this Plan as may be reflected in the applicable
Award Agreement. Restricted Stock and Restricted Stock Units shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, for example, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of Performance Goals
or otherwise, as the Committee determines at the time of the grant of an Award
or thereafter. Except as otherwise provided in an Award Agreement, a Participant
shall have none of the rights of a stockholder with respect to Restricted Stock
Units until such time as Common Shares are paid in settlement of such Awards.

 

(b)           Restricted Accounts; Escrow or Similar Arrangement. Upon the grant
of Restricted Stock, a book entry in a restricted account shall be established
in the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in such restricted account pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate share
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void ab initio. Subject to the restrictions set forth in this
Section 9 and the applicable Award Agreement, the Participant generally shall
have the rights and privileges of a stockholder as to such Restricted Stock,
including without limitation the right to vote such Restricted Stock and the
right to receive dividends, if applicable. To the extent shares of Restricted
Stock are forfeited, any share certificates issued to the Participant evidencing
such shares shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.

 



10

 

 

(c)            Vesting; Acceleration of Lapse of Restrictions. Unless otherwise
provided by the Committee in an Award Agreement: (i) the Restricted Period shall
lapse with respect to 100% of the Restricted Stock and Restricted Stock Units on
the third (3rd) anniversary of the Date of Grant; and (ii) the unvested portion
of Restricted Stock and Restricted Stock Units shall terminate and be forfeited
upon termination of employment or service of the Participant granted the
applicable Award.

 

(d)            Delivery of Restricted Stock and Settlement of Restricted Stock
Units. (i) Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable shall
be of no further force or effect with respect to such shares, except as set
forth in the applicable Award Agreement. If an escrow arrangement is used, upon
such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full
share). Dividends, if any, that may have been withheld by the Committee and
attributable to any particular share of Restricted Stock shall be distributed to
the Participant in cash or, at the sole discretion of the Committee, in shares
of Common Stock having a Fair Market Value equal to the amount of such
dividends, upon the release of restrictions on such share and, if such share is
forfeited, the Participant shall have no right to such dividends (except as
otherwise set forth by the Committee in the applicable Award Agreement).

 

(ii)           Unless otherwise provided by the Committee in an Award Agreement,
upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one Common Share for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion and subject to the requirements of Section 409A of the Code, elect to
(i) pay cash or part cash and part Common Share in lieu of delivering only
Common Shares in respect of such Restricted Stock Units or (ii) defer the
delivery of Common Shares (or cash or part Common Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if such delivery
would result in a violation of applicable law until such time as is no longer
the case. If a cash payment is made in lieu of delivering Common Shares, the
amount of such payment shall be equal to the Fair Market Value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units, less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.

 

10.           Stock Bonus Awards. The Committee may issue unrestricted Common
Shares, or other Awards denominated in Common Shares, under this Plan to
Eligible Persons, either alone or in tandem with other awards, in such amounts
as the Committee shall from time to time in its sole discretion determine. Each
Stock Bonus Award granted under this Plan shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each Stock Bonus Award so granted shall be subject to such conditions
not inconsistent with this Plan as may be reflected in the applicable Award
Agreement.

 

11.           Performance Compensation Awards.

 

(a)            Generally. The provisions of the Plan are intended to enable
Options and Stock Appreciation Rights granted hereunder to certain Eligible
Persons to qualify for an exemption under Section 162(m) of the Code. The
Committee shall have the authority, at the time of grant of any Award described
in Sections 7 through 10 of this Plan, to designate any other Award as a
Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. The Committee shall have the
authority to make an award of a cash bonus to any Participant and designate such
Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 



11

 

 

(b)            Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 calendar days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code, if
applicable), the Committee shall, with regard to the Performance Compensation
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
and record the same in writing.

 

(c)            Performance Criteria. The Performance Criteria that will be used
to establish the Performance Goal(s) shall be based on the attainment of
specific levels of performance of the Company and/or one or more Affiliates,
divisions or operational units, or any combination of the foregoing, as
determined by the Committee, which criteria will be based on one or more of the
following business criteria: (i) revenue; (ii) sales; (iii) profit (net profit,
gross profit, operating profit, economic profit, profit margins or other
corporate profit measures); (iv) earnings (EBIT, EBITDA, earnings per share, or
other corporate earnings measures); (v) net income (before or after taxes,
operating income or other income measures); (vi) cash (cash flow, cash
generation or other cash measures); (vii) stock price or performance; (viii)
total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price); (ix) economic value added; (x) return
measures (including, but not limited to, return on assets, capital, equity,
investments or sales, and cash flow return on assets, capital, equity, or
sales); (xi) market share; (xii) improvements in capital structure; (xiii)
expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures); (xiv) business expansion or consolidation (acquisitions and
divestitures); (xv) internal rate of return or increase in net present value;
(xvi) working capital targets relating to inventory and/or accounts receivable;
(xvii) inventory management; (xviii) service or product delivery or quality;
(xix) customer satisfaction; (xx) employee retention; (xxi) safety standards;
(xxii) productivity measures; (xxiii) cost reduction measures; and/or (xxiv)
strategic plan development and implementation. Any one or more of the
Performance Criteria adopted by the Committee may be used on an absolute or
relative basis to measure the performance of the Company and/or one or more
Affiliates as a whole or any business unit(s) of the Company and/or one or more
Affiliates or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 calendar days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period and thereafter promptly communicate such Performance
Criteria to the Participant.

 

(d)            Modification of Performance Goal(s). In the event that applicable
tax and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining stockholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining stockholder approval. The Committee is authorized at any time
during the first 90 calendar days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code, if
applicable), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period, based on and in order to appropriately reflect the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company’s fiscal year.

 



12

 

 

(e)            Payment of Performance Compensation Awards.

 

(i)             Condition to Receipt of Payment. Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company on
the last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

 

(ii)           Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.

 

(iii)          Certification. Following the completion of a Performance Period,
the Committee shall review and certify in writing whether, and to what extent,
the Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

 

(iv)          Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in this Plan, to (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (B) increase a Performance Compensation Award above the applicable
limitations set forth in Section 5 of this Plan.

 

(f)            Timing of Award Payments. Performance Compensation Awards granted
for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11, but in no event later than two-and-one-half months following
the end of the fiscal year during which the Performance Period is completed in
order to comply with the short-term deferral rules under Section 1.409A-1(b)(4)
of the Treasury Regulations. Notwithstanding the foregoing, payment of a
Performance Compensation Award may be delayed, as permitted by Section
1.409A-2(b)(7)(i) of the Treasury Regulations, to the extent that the Company
reasonably anticipates that if such payment were made as scheduled, the
Company’s tax deduction with respect to such payment would not be permitted due
to the application of Section 162(m) of the Code.

 

12.           Changes in Capital Structure and Similar Events. In the event of
(a) any dividend or other distribution (whether in the form of cash, Common
Shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, amalgamation, consolidation,
split-up, split-off, combination, repurchase or exchange of Common Shares or
other securities of the Company, issuance of warrants or other rights to acquire
Common Shares or other securities of the Company, or other similar corporate
transaction or event (including, without limitation, a Change in Control) that
affects the Common Shares, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation system, accounting
principles or law, such that in either case an adjustment is determined by the
Committee in its sole discretion to be necessary or appropriate in order to
prevent dilution or enlargement of rights, then the Committee shall make any
such adjustments that are equitable, including without limitation any or all of
the following:

 

(i)             adjusting any or all of (A) the number of Common Shares or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under this Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of this Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 



13

 

 

(ii)            providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards or providing for a period of time for exercise prior to the occurrence of
such event; and

 

(iii)           subject to the requirements of Section 409A of the Code,
canceling any one or more outstanding Awards and causing to be paid to the
holders thereof, in cash, Common Shares, other securities or other property, or
any combination thereof, the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per Common Share
received or to be received by other stockholders of the Company in such event),
including without limitation, in the case of an outstanding Option or SAR, a
cash payment in an amount equal to the excess, if any, of the fair market value
(as of a date specified by the Committee) of the Common Shares subject to such
Option or SAR over the aggregate Exercise Price or Strike Price of such Option
or SAR, respectively (it being understood that, in such event, any Option or SAR
having a per share Exercise Price or Strike Price equal to, or in excess of, the
fair market value of a Common Share subject thereto may be canceled and
terminated without any payment or consideration therefor); provided, however,
that in the case of any “equity restructuring” (within the meaning of the
Financial Accounting Standards Board Statement of Financial Accounting Standards
No. 123 (revised 2004) or ASC Topic 718, or any successor thereto), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustment in Incentive Stock
Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. The Company
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 

13.            Effect of Change in Control. Except to the extent otherwise
provided in an Award Agreement, in the event of a Change in Control,
notwithstanding any provision of this Plan to the contrary, with respect to all
or any portion of a particular outstanding Award or Awards:

 

(a)            all of the then outstanding Options and SARs shall immediately
vest and become immediately exercisable as of a time prior to the Change in
Control;

 

(b)           the Restricted Period shall expire as of a time prior to the
Change in Control (including without limitation a waiver of any applicable
Performance Goals);

 

(c)            Performance Periods in effect on the date the Change in Control
occurs shall end on such date, and the Committee shall (i) determine the extent
to which Performance Goals with respect to each such Performance Period have
been met based upon such audited or unaudited financial information or other
information then available as it deems relevant and (ii) cause the Participant
to receive partial or full payment of Awards for each such Performance Period
based upon the Committee’s determination of the degree of attainment of the
Performance Goals, or assuming that the applicable “target” levels of
performance have been attained or on such other basis determined by the
Committee.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Shares subject to their
Awards.

 



14

 

 

14.           Amendments and Termination.

 

(a)            Amendment and Termination of this Plan. The Board may amend,
alter, suspend, discontinue, or terminate this Plan or any portion thereof at
any time; provided, that (i) no amendment to the definition of Eligible Person
in Section 2(q), Section 5(b), Section 11(c) or Section 14(b) (to the extent
required by the proviso in such Section 14(b)) shall be made without stockholder
approval and (ii) no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to this
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any securities exchange or inter-dealer quotation system on
which the Common Shares may be listed or quoted or to prevent the Company from
being denied a tax deduction under Section 162(m) of the Code); and, provided,
further, that any such amendment, alteration, suspension, discontinuance or
termination that would materially and adversely affect the rights of any
Participant or any holder or beneficiary of any Award theretofore granted shall
not to that extent be effective without the prior written consent of the
affected Participant, holder or beneficiary.

 

(c)            Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, however that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; and,
provided, further, that without stockholder approval, except as otherwise
permitted under Section 12 of this Plan, (i) no amendment or modification may
reduce the Exercise Price of any Option or the Strike Price of any SAR, (ii) the
Committee may not cancel any outstanding Option or SAR and replace it with a new
Option or SAR, another Award or cash or take any action that would have the
effect of treating such Award as a new Award for tax or accounting purposes and
(iii) the Committee may not take any other action that is considered a
“repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Shares
are listed or quoted.

 

15.           General.

 

(a)            Award Agreements. Each Award under this Plan shall be evidenced
by an Award Agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award and any rules applicable
thereto, including without limitation, the effect on such Award of the death,
Disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee. The Company’s failure to
specify any term of any Award in any particular Award Agreement shall not
invalidate such term, provided such terms was duly adopted by the Board or the
Committee.

 

(b)            Nontransferability; Trading Restrictions.

 

(i)             Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)           Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, with or without consideration, subject to such rules as the
Committee may adopt consistent with any applicable Award Agreement to preserve
the purposes of this Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
Agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of this Plan.

 



15

 

 

(iii)          The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in this Plan, or in any applicable Award Agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the Common Shares to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award Agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under this Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of this Plan and the applicable Award Agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in this Plan and the applicable
Award Agreement.

 

(iv)          The Committee shall have the right, either on an Award-by-Award
basis or as a matter of policy for all Awards or one or more classes of Awards,
to condition the delivery of vested Common Shares received in connection with
such Award on the Participant’s agreement to such restrictions as the Committee
may determine.

 

(c)            Tax Withholding.

 

(i)             A Participant shall be required to pay to the Company or any
Affiliate, or the Company or any Affiliate shall have the right and is hereby
authorized to withhold, from any cash, Common Shares, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Shares, other securities or
other property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under this Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes.

 

(ii)           Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability by (A) the delivery of Common
Shares (which are not subject to any pledge or other security interest) owned by
the Participant having a fair market value equal to such withholding liability
or (B) having the Company withhold from the number of Common Shares otherwise
issuable or deliverable pursuant to the exercise or settlement of the Award a
number of shares with a fair market value equal to such withholding liability
(but no more than the minimum required statutory withholding liability).

 

(d)            No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under this Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither this Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or an Affiliate,
nor shall it be construed as giving any Participant any rights to continued
service on the Board. The Company or any of its Affiliates may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under this Plan, unless
otherwise expressly provided in this Plan or any Award Agreement. By accepting
an Award under this Plan, a Participant shall thereby be deemed to have waived
any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under this Plan or any Award Agreement, notwithstanding any provision
to the contrary in any written employment contract or other agreement between
the Company and its Affiliates and the Participant, whether any such agreement
is executed before, on or after the Date of Grant.

 



16

 

 

(e)            International Participants. With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expected to be) “covered employees” within the meaning of Section 162(m)
of the Code, the Committee may in its sole discretion amend the terms of this
Plan or outstanding Awards (or establish a sub-plan) with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

(f)            Designation and Change of Beneficiary. Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under this Plan upon his or her death. A
Participant may, from time to time, revoke or change his or her beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Committee. The last such designation filed with the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be his or her spouse
or, if the Participant is unmarried at the time of death, his or her estate.
Upon the occurrence of a Participant’s divorce (as evidenced by a final order or
decree of divorce), any spousal designation previously given by such Participant
shall automatically terminate.

 

(g)            Termination of Employment/Service. Unless determined otherwise by
the Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate.

 

(h)            No Rights as a Stockholder. Except as otherwise specifically
provided in this Plan or any Award Agreement, no person shall be entitled to the
privileges of ownership in respect of Common Shares that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

 

(i)             Government and Other Regulations.

 

(i)             The obligation of the Company to settle Awards in Common Shares
or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Common Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Shares to be offered or sold
under this Plan. The Committee shall have the authority to provide that all
certificates for Common Shares or other securities of the Company or any
Affiliate delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under this
Plan, the applicable Award Agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of Section 9
of this Plan, the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any provision in this Plan to the contrary, the Committee reserves the right to
add any additional terms or provisions to any Award granted under this Plan that
it in its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

 



17

 

 

(ii)           The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Common Shares from the public markets, the Company’s issuance of
Common Shares to the Participant, the Participant’s acquisition of Common Shares
from the Company and/or the Participant’s sale of Common Shares to the public
markets, illegal, impracticable or inadvisable. If the Committee determines to
cancel all or any portion of an Award in accordance with the foregoing, unless
doing so would violate Section 409A of the Code, the Company shall pay to the
Participant an amount equal to the excess of (A) the aggregate fair market value
of the Common Shares subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of Common Shares (in the case
of any other Award). Such amount shall be delivered to the Participant as soon
as practicable following the cancellation of such Award or portion thereof. The
Committee shall have the discretion to consider and take action to mitigate the
tax consequence to the Participant in cancelling an Award in accordance with
this clause.

 

(j)             Payments to Persons Other Than Participants. If the Committee
shall find that any person to whom any amount is payable under this Plan is
unable to care for his affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

 

(k)            Nonexclusivity of this Plan. Neither the adoption of this Plan by
the Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other
equity-based awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.

 

(l)             No Trust or Fund Created. Neither this Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and a Participant or other person or entity, on the other hand. No provision of
this Plan or any Award shall require the Company, for the purpose of satisfying
any obligations under this Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under this Plan other than as general unsecured creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

(m)           Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in acting or failing to act, as the case
may be, and shall not be liable for having so acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
the Company and its Affiliates and/or any other information furnished in
connection with this Plan by any agent of the Company or the Committee or the
Board, other than himself.

 

(n)           Relationship to Other Benefits. No payment under this Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o)           Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the conflict of laws provisions.

 

(p)           Severability. If any provision of this Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify
this Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable laws
in the manner that most closely reflects the original intent of the Award or the
Plan, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of this Plan and any
such Award shall remain in full force and effect.

 



18

 

 

(q)           Obligations Binding on Successors. The obligations of the Company
under this Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

(r)            Code Section 162(m) Approval. If so determined by the Committee,
the provisions of this Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions, in each case in order for certain Awards
granted after such time to be exempt from the deduction limitations of Section
162(m) of the Code. Nothing in this clause, however, shall affect the validity
of Awards granted after such time if such stockholder approval has not been
obtained.

 

(s)            Expenses; Gender; Titles and Headings. The expenses of
administering this Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in this Plan are for
convenience of reference only, and in the event of any conflict, the text of
this Plan, rather than such titles or headings shall control.

 

(t)            Other Agreements. Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of Common Shares
under an Award, that the Participant execute lock-up, stockholder or other
agreements, as it may determine in its sole and absolute discretion.

 

(u)           Section 409A. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, the requirements of
Section 409A of the Code. The Plan and all Awards granted under this Plan shall
be administered, interpreted, and construed in a manner consistent with Section
409A of the Code to the extent necessary to avoid the imposition of additional
taxes under Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this
Plan to the contrary, in no event shall the Committee exercise its discretion to
accelerate the payment or settlement of an Award where such payment or
settlement constitutes deferred compensation within the meaning of Section 409A
of the Code unless, and solely to the extent that, such accelerated payment or
settlement is permissible under Section 1.409A-3(j)(4) of the Treasury
Regulations. If a Participant is a “specified employee” (within the meaning of
Section 1.409A-1(i) of the Treasury Regulations) at any time during the twelve
(12)-month period ending on the date of his termination of employment, and any
Award hereunder subject to the requirements of Section 409A of the Code is to be
satisfied on account of the Participant’s termination of employment,
satisfaction of such Award shall be suspended until the date that is six (6)
months after the date of such termination of employment.

 

(v)           Payments. Participants shall be required to pay, to the extent
required by applicable law, any amounts required to receive Common Shares under
any Award made under this Plan. 

 

 

19



 

 

 

 

 

